1 So. 3d 344 (2009)
Roy Lynn FOREHAND, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-5765.
District Court of Appeal of Florida, First District.
January 26, 2009.
Roy Lynn Forehand, pro se, Petitioner.
Bill McCollum, Attorney General, and Natalie D. Kirk, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the March 20, 2008, order denying motion to correct illegal sentence in Bay County Circuit Court case number 86-1247-B. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court *345 for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
BARFIELD, ALLEN, and LEWIS, JJ., concur.